     Case 2:19-cv-10924-JVS-JEM Document 24 Filed 06/22/20 Page 1 of 1 Page ID #:392



1

2                                                             JS-6
3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      GINO CERVANTES,                             )    Case No. CV 19-10924-JVS (JEM)
12                                                )
                          Petitioner,             )
13                                                )    JUDGMENT
                   v.                             )
14                                                )
      RAYMOND MADDEN,                             )
15                                                )
                          Respondent.             )
16                                                )
17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21

22    DATED: June 22, 2020
                                                             JAMES V. SELNA
23                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
